DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Combination of the limitation “configure a first signal level of a first signal and a second signal level of a 7second signal based on a range of distances to be measured by the LiDAR module, a 8range of reflectivity of a target object to be detected by the LiDAR module, and the 9dynamic range of the receiver circuit;” with “configuring, by the controller, a time gap between the first signal and the second 9signal based on a minimum separation distance between two target objects to be resolved by the 10LiDAR module;” and the rest of the claim is non-obvious. 
Prior art of record teaches configure a first signal level of a first signal and a second signal level of a 7second signal based on a range of distances to be measured by the LiDAR module OR a 8range of reflectivity of a target object to be detected by the LiDAR module OR the 9dynamic range of the receiver circuit.
It is important to note that based on range is done in order to have eye safety for example. Reflectivity is performed in order to make sure that signal does not overwhelm the detector, the 9dynamic range of the receiver circuit is used in order to have sensible signal.  But from even those  elements it is clear that some times eye safety contradicts to the reflectivity or sensitivity. Due to eye safety the transmitted signal level can be set so level that it will not be detected by the sensor. Similarly if the reflectivity is too small then obvious configuration is increase of the power but that can create issue with eye safety.   And therefore creating combination of all three elements includes inventive step. Even if we assume that for example there is good reason to combine the configure a first signal level of a first signal and a second signal level of a 7second signal based on a range of distances to be measured by the LiDAR module, a 8range of reflectivity of a target object to be detected by the LiDAR module, and the 9dynamic range of the receiver circuit; then combination of that limitation with using time separation gap as described in the claim is non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645